Defendant was indicted for the crime of rape in the first degree and assault in the second degree with intent to commit rape. After an order had been granted permitting defendant to examine the minutes of the grand jury, a motion to dismiss the indictment was made on the ground that there was no evidence to corroborate the complaining witness. The motion was granted. Order of the County Court of Kings county reversed on the law and motion denied. The grand jury minutes show sufficient corroboration, through the admission of the defendant and otherwise, so that a question of fact is presented. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.